Exhibit 10.8
FIRST AMENDED & RESTATED MANAGEMENT & CONSULTING AGREEMENT
This First Amended and Restated Management and Consulting Agreement (the
“Agreement”) is dated effective May 1, 2011, by and between DELEK US HOLDINGS,
INC. (“Delek US”), a Delaware corporation with principal offices located at 7102
Commerce Way, Brentwood, TN 37027 and and DELEK GROUP LTD. (“Delek Group”), 7,
Giborei Israel St., P.O.B. 8464, Industrial Zone South, Netanya 42504, Israel.
Whereas, Delek US owns and operates retail fuel and convenience stores in the
southeastern United States, wholesale refined products distribution facilities
in west Texas and petroleum refineries in Tyler, Texas and El Dorado, Arkansas;
Whereas, Delek Group is a retailer of refined petroleum products in Israel, and
indirectly owns a majority of the issued and outstanding stock of Delek US;
Whereas, Delek Group’s management has significant expertise and skill in the
industries in which Delek US operates; and
Whereas, Delek US and Delek Group desire to enter into this Agreement to confirm
the terms of Delek Group’s managing and consulting services to be rendered to
Delek US.
Now, therefore, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties, for themselves, their successors
and assigns, hereby agree as follows:
1. Description of Services. As used in this Agreement, the term “Services” shall
mean the various services Delek Group agrees to provide Delek US under the terms
of this Agreement. The Services shall be performed by Delek Group’s key
management personnel, and shall include, without limitation: (a) assisting Delek
US in planning its long-term goals and budgets; (b) assisting Delek US evaluate
ring technology for its fuel pumps; (c) helping Delek US identify and evaluate
potential acquisitions in the retail fuel, wholesale fuel and petroleum refining
industries; (d) assisting Delek US evaluate opportunities to further diversify
its business into upstream energy industry interests; (e) providing capital
structure advice; (f) identifying sources of financing; (g) negotiating credit
facilities and other financings; and (h) providing credit support.
2. Purchase & Sale of Services. Delek Group agrees to provide the Services to
Delek US (or procure the provision of the Services for Delek US). Delek US
agrees to purchase the Services from Delek Group on the terms and subject to the
conditions of this Agreement and in consideration of the fees and costs
described below.
3. Quarterly Management Fee. In consideration of the Services provided by Delek
Group hereunder, Delek US shall pay Delek Group a quarterly management fee of
one hundred twenty-five thousand U.S. dollars (US $125,000) (the “Management
Fee”) payable within ninety (90) days following the end of each calendar
quarter. Effective April 1, 2011, the Management Fee shall increase to one
hundred fifty thousand U.S. dollars ($150,000).

 

 



--------------------------------------------------------------------------------



 



4. Pass-Through Costs. In addition to the Management Fee set forth above, Delek
US shall reimburse Delek Group for reasonable, third-party, out-of-pocket costs
and expenses actually incurred by Delek Group on behalf of Delek US under this
Agreement (the “Pass-Through Costs”). If Delek Group incurs any such costs or
expenses on behalf of both Delek US and other businesses owned and/or operated
by Delek Group, Delek Group shall allocate any such costs or expenses in good
faith between the various interests on behalf of which such costs or expenses
were incurred. Delek Group shall apply usual and accepted accounting conventions
in making such allocations, and shall keep and maintain such books and records
as may be reasonably necessary to make such allocations. Delek Group shall
provide Delek US with written verification of the Pass-Through Costs upon Delek
US’ reasonable request.
5. Standard of Service. Except as otherwise agreed with Delek US or described in
this Agreement, Delek Group agrees to perform the Services in good faith, and
that the nature, quality, and standard of care applicable to the delivery of the
Services hereunder shall be substantially the same as that which Delek Group
provides from time to time throughout its businesses. Subject to the obligations
set forth in this Agreement, the management of and control over the provision of
the Services shall reside solely with Delek Group.
6. Limitation of Liability.
(a) Delek US agrees that neither Delek Group nor its directors, officers,
agents, and employees (each, a “Delek Group Indemnified Person”) shall have any
liability, whether direct or indirect, in contract or tort or otherwise, to
Delek US or any other person or entity for or in connection with the Services
rendered or to be rendered by any Delek Group Indemnified Person pursuant to
this Agreement, the transactions contemplated hereby or the actions or inactions
of any Delek Group Indemnified Person in connection with any such Services or
transactions. The foregoing limitation of liability shall not apply to damages
which have resulted from the gross negligence or willful misconduct of a Delek
Group Indemnified Person in connection with any Services, actions or inactions.
(b) Notwithstanding the provisions of Section 6(a), Delek Group shall not be
liable for any special, indirect, incidental, or consequential damages of any
kind whatsoever (including, without limitation, attorneys’ fees) in any way due
to, resulting from or arising in connection with any of the Services or the
performance of or failure to perform Delek Group’s obligations under this
Agreement. This disclaimer applies without limitation (i) to claims arising from
the provision of the Services or any failure or delay in connection therewith;
(ii) to claims for lost profits; (iii) regardless of the form of action, whether
in contract, tort (including negligence), strict liability, or otherwise; and
(iv) regardless of whether such damages are foreseeable or whether Delek US has
been advised of the possibility of such damages.
(c) Delek Group shall have no liability to Delek US or any other person or
entity for failure to perform Delek Group’s obligations under this Agreement or
otherwise, where (i) such failure to perform is not caused by the gross
negligence or willful misconduct of Delek Group and (ii) such failure to perform
similarly affects Delek Group and does not have a disproportionately adverse
effect on Delek US.
(d) Delek US agrees that it shall, in all circumstances, use commercially
reasonable efforts to mitigate and otherwise minimize its damages, whether
direct or indirect, due to, resulting from or arising in connection with any
failure by Delek Group to comply fully with its obligations under this
Agreement.
(e) Notwithstanding the foregoing provisions of this Section 6, in the event of
a substantial and continuing failure on the part of Delek Group to provide or
procure any Services, where such failure is reasonably expected to have a
material adverse effect on Delek US, Delek US shall be entitled to seek specific
performance to cause Delek Group to provide or procure such Services.

 

2



--------------------------------------------------------------------------------



 



7. Indemnification of Delek Group by Delek US. Delek US agrees to indemnify and
hold harmless each Delek Group Indemnified Person from and against any damages,
and to reimburse each Delek Group Indemnified Person for all reasonable expenses
as they are incurred in investigating, preparing, pursuing, or defending any
claim, action, proceeding, or investigation, whether or not in connection with
pending or threatened litigation and whether or not any Delek Group Indemnified
Person is a party (collectively, “Actions”), arising out of or in connection
with Services rendered or to be rendered by any Delek Group Indemnified Person
pursuant to this Agreement, the transactions contemplated hereby or any Delek
Group Indemnified Person’s actions or inactions in connection with any such
Services or transactions. Despite the foregoing, Delek US shall not be
responsible for any damages of any Delek Group Indemnified Person that have
resulted from the gross negligence or willful misconduct of such Delek Group
Indemnified Person in connection with any of the advice, actions, inactions, or
Services referred to above.
8. Indemnification of Delek US by Delek Group. Delek Group agrees to indemnify
and hold harmless Delek US and its respective directors, officers, agents, and
employees (each, a “Delek US Indemnified Person”) from and against any damages,
and shall reimburse each Delek US Indemnified Person for all reasonable expenses
(including reasonable attorneys’ fees) as they are incurred in investigating,
preparing, or defending any Action, arising out of the gross negligence or
willful misconduct of any Delek Group Indemnified Person in connection with the
Services rendered or to be rendered pursuant to this Agreement.
9. Term. Except as otherwise provided in this Agreement, the term of this
Agreement (the “Term”) shall commence on January 1, 2006, and continue through
December 31, 2006. Thereafter, the Term shall renew quarterly subject to either
party’s right to terminate the Agreement for any reason by serving at least
thirty (30) days advance written notice of termination. In the event that
termination does not occur at the end of a calendar quarter, the Management Fee
shall be prorated through the date of termination.
10. Termination for Failure to Perform Obligations.
(a) Delek Group may terminate any Service at any time if: (i) Delek US fails to
perform any of its material obligations under this Agreement relating to the
Service; (ii) Delek Group has notified Delek US in writing of such failure, and
(iii) such failure has continued for a period of ninety (90) days after Delek
US’ receipt of written notice of such failure.
(b) Delek US may terminate any Service at any time if: (i) Delek Group fails to
perform any of its material obligations under this Agreement relating to the
Service; (ii) Delek US has notified Delek Group in writing of such failure; and
(iii) such failure has continued for a period of ninety (90) days after Delek
Group’s receipt of written notice of such failure.

 

3



--------------------------------------------------------------------------------



 



11. Confidential Information. The parties hereby covenant and agree to hold in
trust and maintain confidential all information marked as confidential by the
disclosing party or that should otherwise be reasonably understood as
confidential by the receiving party.
12. No Agency. Nothing in this Agreement shall constitute or be deemed to
constitute a partnership or joint venture between the parties hereto or
constitute or be deemed to constitute any party the agent or employee of the
other party for any purpose whatsoever. Neither party shall have the authority
or power to bind the other or to contract in the name of, or create a liability
against, the other in any way or for any purpose.
13. Subcontractors. Delek Group may hire or engage one or more subcontractors to
perform all or any of its obligations under this Agreement; provided that
(subject to Section 6) Delek Group shall in all cases remain primarily
responsible for all obligations undertaken by it herein.
14. Force Majeure.
(a) For purposes of this Section, “Force Majeure” means an event beyond the
control of either party, which by its nature could not have been foreseen by
such party, or, if it could have been foreseen, was unavoidable, and includes
without limitation, acts of God, storms, floods, riots, fires, sabotage, civil
commotion or civil unrest, terrorism, interference by civil or military
authorities, acts of war (declared or undeclared) and failure of energy sources.
(b) Delek Group shall be under no liability for failure to fulfill any
obligation under this Agreement, so long as and to the extent to which the
fulfillment of such obligation is prevented, frustrated, hindered, or delayed as
a consequence of circumstances of Force Majeure. However, Delek Group must
exercise commercially reasonable efforts to minimize the effect of Force Majeure
on its obligations hereunder.
(c) Promptly upon becoming aware of Force Majeure causing a delay in performance
or preventing performance of any obligations imposed by this Agreement (and the
termination of such delay), the party affected shall give written notice to the
other party giving details of the same, including particulars of the actual and,
if applicable, estimated continuing effects of such Force Majeure on the
obligations of the party whose performance is prevented or delayed. If such
notice shall have been duly given, any actual delay resulting from such Force
Majeure shall be deemed not to be a breach of this Agreement, and the period for
performance of the obligation to which it relates shall be extended accordingly.
However, if the Force Majeure results in the performance of a party being
delayed by more than sixty (60) days, the other party shall have the right to
terminate the Agreement with respect to all Services affected by such delay
forthwith by written notice.
16. Information. Delek US agrees to provide Delek Group with reasonable access
to all information Delek Group reasonably deems necessary to provide its
Services hereunder. Subject to applicable law and privileges, each party hereto
covenants and agrees to provide the other party with, and to the disclosure to
third parties of, all information regarding itself and transactions under this
Agreement (including the Agreement itself) that the other party reasonably
believes are required to comply with all applicable federal, state, county and
local laws, ordinances, regulations and codes, including, but not limited to,
securities laws and regulations.
17. Notices. All notices and other communications to any party hereunder shall
be in writing and shall be deemed given when received by signature or confirmed
facsimile receipt.
18. Severability. If any provision of this Agreement shall be found invalid or
unenforceable, such invalidity or unenforceability shall not render the entire
Agreement invalid. Rather, the Agreement shall be construed as if not containing
the particular invalid or unenforceable provision, and the rights and
obligations of each party shall be construed and enforced accordingly.

 

4



--------------------------------------------------------------------------------



 



19. Amendments; No Waivers. Any provision of this Agreement may be amended or
waived if, and only if, such amendment or waiver is in writing and signed, in
the case of an amendment, by Delek Group and Delek US, or in the case of a
waiver, by the party against whom the waiver is to be effective. No failure or
delay by any party in exercising any right, power or privilege hereunder shall
operate as a waiver thereof nor shall any single or partial exercise thereof
preclude any other or further exercise thereof or the exercise of any other
right, power or privilege. The rights and remedies herein provided shall be
cumulative and not exclusive of any rights or remedies provided by law.
20. Successors & Assigns. Neither party may assign, delegate or otherwise
transfer any of its rights or obligations under this Agreement without the
consent of the other party.
21. Governing Law & Venue. This Agreement shall be construed in accordance with
and governed by the law of the State of Tennessee, without regard to the
conflicts of laws rules thereof. The exclusive venue for any litigation arising
under this Agreement shall be the state and federal courts for Nashville,
Tennessee. Accordingly, the parties hereby submit to the jurisdiction of said
courts.
22. Counterparts; Effectiveness. This Agreement may be signed in any number of
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument. This Agreement
shall become effective when each party hereto shall have received a counterpart
hereof signed by the other party hereto.
23. Entire Agreement. This Agreement constitutes the entire understanding of the
parties with respect to the subject matter hereof and supersede all prior
agreements, understandings and negotiations, both written and oral, between the
parties with respect to the subject matter hereof.
24. Captions. The captions herein are included for convenience of reference only
and shall be ignored in the construction or interpretation hereof.
In witness whereof, the parties hereto have caused this Agreement to be duly
executed by two of their respective authorized officers as of the date first
above written.

                  DELEK GROUP, LTD.   DELEK US HOLDINGS, INC.    
 
                /s/ Barak Mashraki   /s/ Assaf Ginzburg              
By:
  Barak Mashrak   By:   Assaf Ginzburg    
Title:
  CFO   Title:   EVP    
 
                /s/ Leora Pratt Levin   /s/ Mark B. Cox              
By:
  Leora Pratt Levin   By:   Mark B. Cox    
Title:
  VP   Title:   EVP / CFO    

 

5